Exhibit 10.5

2008 Director Option Grant Statement

(Non-Statutory Stock Option)

Teradata Corporation 2007 Stock Incentive Plan

 

Name of Optionee   Soc. Sec. #   Grant Date   No. of Optioned Shares

You have been granted an option (this “Option”) under the Teradata Corporation
2007 Stock Incentive Plan (the “Plan”) to purchase from Teradata Corporation
(“Teradata”) the above number of shares of Teradata common stock (“Shares”) at
the price of $                     per Share, subject to the terms and
conditions of this 2008 Director Option Grant Statement (this “Statement”) and
the Plan.

1. Your right to exercise this Option will expire on the tenth
(10th) anniversary (the “Expiration Date”) of the date upon which this Option
was granted (the “Grant Date”).

2. This Option will fully vest and be exercisable on the first (1st) anniversary
of the Grant Date, provided you continuously serve as a Director of Teradata
from the Grant Date until the earlier of (a) the next following Annual Meeting
of Stockholders, or (b) the first (1st) anniversary of the Grant Date.
Notwithstanding the foregoing, this Option will become fully vested if, prior to
the one-year anniversary of the Grant Date, you die at a time while serving as a
Director of Teradata.

3. This Option will not be exercisable after the Expiration Date, except that,
if you die during the six (6) month period ending on the Expiration Date, the
Expiration Date will be extended to the one hundred seventy-ninth (179th) day
after the date of your death.

4. The vesting schedule of this Option will accelerate and this Option will
become fully vested if, prior to the one-year anniversary of the Grant Date, a
Change in Control (as defined in Section 10(b) of the Plan) occurs.

5. This Option will be cancelled if the Committee on Directors and Governance of
the Teradata Board of Directors determines that you engaged in misconduct in
connection with your appointment as a Director of Teradata.

6. This Option shall be exercised in accordance with procedures established by
the administrator of Teradata’s stock option program, including broker-assisted
cashless exercises. In countries where deemed mandatory, upon exercise, the
purchase price will be paid by simultaneous sale of the Option Shares exercised,
in such a manner that Teradata is not subject to taxation upon grant of this
Option. Any taxes required by law to be withheld or paid with respect to the
exercise of this Option shall be deducted from the proceeds of the Option
exercise. If Teradata or the administrator of the stock option program is unable
to withhold required taxes from the proceeds of the Option exercise, you



--------------------------------------------------------------------------------

or your legal representative or beneficiary will be required to pay such
amounts, and Teradata may take any action necessary to satisfy such obligation,
including but not limited to withholding cash from compensation otherwise due to
you or your beneficiary, or withholding from the Option Shares exercised such
numbers of Option Shares as it, in its sole discretion, shall determine to be
required to satisfy such withholding requirements.

7. Within a reasonable period after any vested portion of this Option is
exercised, Teradata’s stock plan administrator will instruct Teradata’s Transfer
Agent and Stock Registrar to credit you or your successor with the number of
Shares with respect to which you exercised pursuant to this Option. Neither you
nor your legal representative shall be, or have any of the rights and privileges
of, a stockholder of Teradata with respect to any Shares purchasable upon the
exercise of this Option, in whole or in part, unless and until the Company
credits you with such Shares.

8. This Option is not transferable by you other than by will or the laws of
descent and distribution, and during your lifetime the Option may be exercised
only by you or your guardian or legal representative.

9. You may designate one or more beneficiaries to receive all or part of this
Option in case of your death, and you may change or revoke such designation at
any time. In the event of your death, any portion of this Option that is subject
to such a designation will be distributed to such beneficiary or beneficiaries
in accordance with this Statement. Any other portion of this Option not
designated by you shall be distributable to your estate. If there is any
question as to the legal right of any beneficiary to receive a distribution
hereunder, the Shares in question may be purchased by and distributed to your
estate, in which event Teradata shall have no further liability to anyone with
respect to such Shares.

10. The terms of this Option as evidenced by this Statement may be amended by
the Teradata Board of Directors or its Compensation and Human Resource Committee
or Committee on Directors and Governance, provided that no such amendment shall
impair your rights hereunder without your consent.

11. In the event of a conflict between the terms and conditions of this
Statement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail.

 

-2-